DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-11 remain pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
There are references cited in paragraphs [0005]-[0009] that do not appear on any filed IDS and have not been considered unless they appear on the PTO-892. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both a test strip and a testing medium.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
[0037] and [0039] refer to reference number 114 as a test strip, however [0048] calls reference number 114 a testing medium, and recites “The testing medium 114 may comprise a test strip sample pad, a microfluid based biological chip, or other testing medium.” Then paragraphs [0049]-[0050] go back to calling reference number 114 a test strip. Is 114 referring to a test strip, or part of a test strip? 

Claim Objections
Claims 1 and 7 is objected to because of the following informalities: 
Claim 1 recites “the lancet carrier bring configured” on line 3. It is understood this should be “being configured”. 
Claim 7 appears to be missing a space between “claim” and “1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the test strip" in line 1. There is insufficient antecedent basis for this limitation in the claim. What test strip is being referenced? There has not been a test strip previously recited in claim 1. 
Claim 5 recites the limitation "the capillary tube" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 has not previously recited a capillary tube, however claim 4 does. Therefore, for examination claim 5 will be read as being dependent on claim 4. 
Claim 6 recites the limitation "the test strip" in line 1. There is insufficient antecedent basis for this limitation in the claim. What test strip is being referenced? There has not been a test strip previously recited in claim 1. 
Claim 7 recites the limitation "the test strip sample pad" in line 1. There is insufficient antecedent basis for this limitation in the claim. What test strip sample pad is being referenced? There has not been a test strip sample pad previously recited in claim 1. 
Claim 10 recites the limitation "wherein a test strip of the test strip sample pad" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. What test strip sample pad is being referenced? Claim 1 only refers to a test carrier for carrying a testing medium. However, claim 2 recites that the testing medium comprises a test strip sample pad. Therefore, for examination claim 10 will be read as being dependent on claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rush (US-2010/0087754-A1).
Regarding claim 1, Rush teaches a point of care cassette (analyte measurement system 100), comprising ([0027], Figures 1A-C): 
a housing (housing 102) ([0027], Figures 1A-C); 
a lancet carrier (lance carriage 124) for carrying a lancet (lancet 128), the lancet carrier (124) bring configured to be retractably urged by a spring from a locked position to a deployed position in response to an actuation of a first trigger, the lancet (128) being entirely within the housing (102) when not in the deployed position ([0031], [0032], Figures 2A-C); and 
	It is described by [0032] that the lancing mechanism 116 includes lancet carriage 124 (lancet carrier) that carries one or more lancets 128 at a distal end and houses a compression spring mechanism having one or more compression springs. As further described by [0032], when handle 104 is pulled in direction 115 seen in Figure 2B, it stretches and/or compresses the springs to place lancet 128 in an armed state. Figures 1A-1B shows views of the housing 102, with [0029] describing that a lancet firing button 108 is used to advance the lancet through an aperture within an expression cap 110 such that the lancet protrudes through an aperture in cap 110 to pierce skin. It is understood that until the lancet 128 is fired, it will be within the housing 102 where the activation of firing button 108 is a first trigger. 
a test carrier (test strip cartridge 114) for carrying a testing medium (test strips 112), the test carrier (114) configured to be urged by a second spring (spring 132) from a locked position to a deployed position in response to an actuation of a second trigger, the second trigger being actuated during deployment of the lancet carrier (124) to bring the testing medium (112) proximate a blood sample after retraction of the lancet (128) ([0027], [0031], [0033], Figures 2A-C).
	As described by [0032], when handle 104 is pulled in the direction 115 seen in Figure 2B, this stretches and/or compresses the spring mechanism to arm the lancet 128. It is further discussed in [0033] that this motion 115 also brings a shoulder/distal surface 134 of strip advance shaft 120 into position such that it catches a proximal end of the foremost test strip, where the strip advance mechanism spring 132 (second spring) moves the stack of test strips forward. [0034] describes where pushing the handle 104 down in the direction of arrow 125 seen in Figure 2C advances the test strip 112 such that it is exposed from the housing 102. It is understood that the whole movement of the handle 104 is a second trigger, where the movement of the handle will cause spring 132 (second spring) to go from a locked position (stationary) to a deployed position (as the handle is pulled back, the spring 132 activates to push the test strip into position). It is further stated by [0032] that depressing the lance firing button 108 can be performed prior to returning handle 104 to its down/seated position, as such it is understood that so long as the lancet carriage 124 (lancet carrier) is loaded, the lancet can be fired at any time. Therefore it is understood that the device of Rush is capable of having a test carrier (test strip cartridge 114) configured to be urged by a second spring (spring 132) from a locked position to a deployed position in response to an actuation of a second trigger (up and downward movement of the handle 104), the second trigger being actuated during deployment of the lancet carrier (lancet carriage 124). 
	Note: recitation that “the test carrier configured to be urged by a second spring from a locked position to a deployed position in response to an actuation of a second trigger, the second trigger being actuated during deployment of the lancet carrier to bring the testing medium proximate a blood sample after retraction of the lancet.” is the intended use of the point of care cassette that does not provide any additional structure. Therefore, so long as the prior art is capable of the limitations, it will read on the limitations of the claims, see MPEP 2114. 
Regarding claim 2, Rush further teaches wherein the testing medium comprises a test strip sample pad, see claim 1 supra.
From claim 1 supra, the testing medium is test strip 112, with [0030] describing that test strip 112 will extend from the distal end of the housing 102 that is ready for sampling and testing of expressed bodily fluid. It is understood that the area of test strip 112 that will have sample supplied will be a test strip sample pad. 
Regarding claim 3, Rush further teaches wherein the testing medium comprises a fluid channel of microfluid based biological chip, see claim 1 supra. 
From claim 1 supra, the testing medium is test strip 112. It is understood that a microfluid based biological chip can encompass a test strip, where a test strip is understood to be a fluid channel because it absorbs fluid such that it can then be read by a meter. [0034] describes where an aperture 138 seen in Figure 2C extends into a feed-through strip connector or holder 136 which is configured to physically align and electrically couple the strip electrodes with complementary electrodes coupled to the meter’s electronics. 
Regarding claim 8, Rush teaches the point of care cassette of claim 3. Rush further teaches wherein the microfluid based biological chip comprise a diagnostic assay of a desired disease.
[0024] states that the invention includes a disposable cartridge of analyte (glucose or ketone body) test strips. [0028] further describes where housing 102 includes a display 106 that displays glucose test values. [0030] states that each test strip 112 includes one or more chemical reagents designed to interact with a target analyte(s) in body fluid such that the test strip can derive a value of the level of target analyte contained in the sample. It is understood that therefore, the test strips (microfluid based biological chip) comprises a diagnostic assay of a desired disease as it is testing glucose levels. 
Regarding claim 11, Rush teaches apparatus (analyte measurement system 100) for obtaining a blood sample, comprising ([0027], Figures 1A-C): 
a housing (housing 102) ([0027], Figures 1A-C); 
a lancet carrier (lance carriage 124) for carrying a lancet (lancet 128), the lancet carrier (124) bring configured to be retractably urged by a spring from a locked position to a deployed position in response to an actuation of a first trigger, the lancet (128) being entirely within the housing (102) when not in the deployed position ([0031], [0032], Figures 2A-C); and 
	It is described by [0032] that the lancing mechanism 116 includes lance carriage 124 (lancet carrier) that carries one or more lancets 128 at a distal end and houses a compression spring mechanism having one or more compression springs. As further described by [0032], when handle 104 is pulled in direction 115 seen in Figure 2B, it stretches and/or compresses the springs to place lancet 128 in an armed state. Figures 1A-1B shows views of the housing 102, with [0029] describing that a lancet firing button 108 is used to advance the lancet through an aperture within an expression cap 110 such that the lancet protrudes through an aperture in cap 110 to pierce skin. It is understood that until the lancet 128 is fired, it will be within the housing 102 where the activation of firing button 108 is a first trigger. 
a test carrier (test strip cartridge 114) for carrying a testing medium (test strips 112), the test carrier (114) configured to be urged by a second spring (spring 132) from a locked position to a deployed position in response to an actuation of a second trigger, the second trigger being actuated during deployment of the lancet carrier (124) to bring the testing medium (112) proximate a blood sample after retraction of the lancet (128) ([0027], [0031], [0033], Figures 2A-C).
	As described by [0032], when handle 104 is pulled in the direction 115 seen in Figure 2B, this stretches and/or compresses the spring mechanism to arm the lancet 128. It is further discussed in [0033] that this motion 115 also brings a shoulder/distal surface 134 of strip advance shaft 120 into position such that it catches a proximal end of the foremost test strip, where the strip advance mechanism spring 132 (second spring) moves the stack of test strips forward. [0034] describes where pushing the handle 104 down in the direction of arrow 125 seen in Figure 2C advances the test strip 112 such that it is exposed from the housing 102. It is understood that the whole movement of the handle 104 is a second trigger, where the movement of the handle will cause spring 132 (second spring) to go from a locked position (stationary) to a deployed position (as the handle is pulled back, the spring 132 activates to push the test strip into position). It is further stated by [0032] that depressing the lance firing button 108 can be performed prior to returning handle 104 to its down/seated position, as such it is understood that so long as the lancet carriage 124 (lancet carrier) is loaded, the lancet can be fired at any time. Therefore it is understood that the device of Rush is capable of having a test carrier (test strip cartridge 114) configured to be urged by a second spring (spring 132) from a locked position to a deployed position in response to an actuation of a second trigger (up and downward movement of the handle 104), the second trigger being actuated during deployment of the lancet carrier (lancet carriage 124). 
	Note: recitation that “the test carrier configured to be urged by a second spring from a locked position to a deployed position in response to an actuation of a second trigger, the second trigger being actuated during deployment of the lancet carrier to bring the testing medium proximate a blood sample after retraction of the lancet.” is the intended use of the point of care cassette that does not provide any additional structure. Therefore, so long as the prior art is capable of the limitations, it will read on the limitations of the claims, see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US-2010/0087754-A1) in view of Douglas (US-6099484).
Regarding claim 4, Rush teaches the point of care cassette of claim 1. Rush does not teach wherein the test strip comprises as least one capillary tube configured to receive a blood sample thereby.
In the analogous art of sampling devices for sampling body fluid, Douglas teaches a test strip affixed to the upper end of a capillary tube with an absorbent pad between the test strip and capillary tube (Douglas; abstract). 
Specifically, Douglas teaches where a test strip 30 in the form of a microporous membrane is bonded to a capillary tube 18 (Douglas; column 6 lines 4-6, 10-13). 
It would have been obvious to one skilled in the art to modify the test strip of Rush such that they are bonded to a capillary tube as taught by Douglas because Douglas teaches that capillary tubes can regulate the fluid that is drawn up, where selection of the diameter and passage length ensures proper dosing of the membrane (Douglas; column 6 lines 17-23). 
Regarding claim 5, modified Rush further teaches wherein the capillary tube is sized to collect a predetermined amount of blood. It is noted that claim 5 is being read as being dependent on claim 4, see 112 rejection section supra. 
As described by column 6 lines 17-23 of Douglas, the capillary tube diameter and length are selected to ensure proper dosing. Therefore, the capillary tube will be sized to collect a predetermined amount of blood. 

Claim(s) 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US-2010/0087754-A1) in view of Bryan (US-2016/0290949-A1). 
Regarding claim 6, Rush teaches the point of care cassette of claim 1. Rush does not teach wherein the test strip comprises a plurality of capillary tubes sized to collect a predetermined amount of blood.
In the analogous art of sampling plates that are used in conjunction with a measurement device, Bryan teaches a sample plate with testing zones where the dimensions control the volumes of the testing zones (Bryan; [0002], [0008]). 
Specifically, Bryan teaches where a sampling plate comprises a sample zone comprising at least two discreate/separate testing zones for receiving different respective volumes of the fluid sample (Bryan; [0011]). Figure 5 of Bryan shows a laminate structure 200 that forms part of the sampling plate seen in Figures 7, 8A-B, where there are five discrete testing zones: 21, 22, 23, 24, and 25 (Bryan; [0073], [0074]). [0083] recites “The invention enables one to create different heights of liquid (e.g. blood) sample on the same test strip, thereby allowing different measurements to take place simultaneously.” It is stated by [0074] states that each testing zone has a zone volume defined by a product of a respective zone base area common to all testing zones, and different respective zone heights. [0075] of Bryan recites “To load and fill testing zones, the fluid blood sample 40 is placed initially in fluid communication with the sample loading port 29 and is drawn into the loading port by capillary action. Further capillary action draws the fluid 41 into a central distribution chamber 35 in fluid communication with each of the five testing zones and then into those five testing zones via a respective one of five fluid communication channels (30, 31, 32, 33, 34) linking the central distribution chamber to a respective one of the five testing zones.” It is understood that as capillary action draws fluid through the five fluid communication channels, the fluid communication channels can be defined as capillary tubes. 
It would have been obvious to one skilled in the art to modify the test strip of Rush such that it has the five testing zones where the dimensions of the testing zones and the channels leading to them dictates the volume of sample in each reaction zone as taught by Bryan because Bryan teaches that with repeatable and reliable flow of liquid samples into the testing zones, different tests may be confidently applied to different volumes of sample according to the size of the volume as appropriate (Bryan; [0057]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., combined the test strip with the multiple reaction zones and channels), and that in combination, each element merely would have performed the same function as it did separately (i.e., acquisition of sample and subsequent testing), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the test strip of reference Rush with the laminate structure with multiple testing zones and channels of reference Bryan, since the result would have been predictable.
Regarding claim 9, Rush teaches the point of care cassette of claim 2. Rush does not teach wherein a test strip of the test strip sample pad includes built-in capillary tubes of various sizes for customized blood volume transfer associated with various disease types.
In the analogous art of sampling plates that are used in conjunction with a measurement device, Bryan teaches a sample plate with testing zones where the dimensions control the volumes of the testing zones (Bryan; [0002], [0008]). 
Specifically, Bryan teaches where a sampling plate comprises a sample zone comprising at least two discreate/separate testing zones for receiving different respective volumes of the fluid sample (Bryan; [0011]). Figure 5 of Bryan shows a laminate structure 200 that forms part of the sampling plate seen in Figures 7, 8A-B, where there are five discrete testing zones: 21, 22, 23, 24, and 25 (Bryan; [0073], [0074]). [0083] recites “The invention enables one to create different heights of liquid (e.g. blood) sample on the same test strip, thereby allowing different measurements to take place simultaneously.” It is stated by [0074] states that each testing zone has a zone volume defined by a product of a respective zone base area common to all testing zones, and different respective zone heights. The heights of the testing zones and channels seen in Figure 5 are seen to be different from one another. [0075] of Bryan recites “To load and fill testing zones, the fluid blood sample 40 is placed initially in fluid communication with the sample loading port 29 and is drawn into the loading port by capillary action. Further capillary action draws the fluid 41 into a central distribution chamber 35 in fluid communication with each of the five testing zones and then into those five testing zones via a respective one of five fluid communication channels (30, 31, 32, 33, 34) linking the central distribution chamber to a respective one of the five testing zones.” It is understood that as capillary action draws fluid through the five fluid communication channels, the fluid communication channels can be defined as capillary tubes where the channels (capillary tubes) are of various sizes for customized blood transfer. 
It would have been obvious to one skilled in the art to modify the test strip of Rush such that it has the five testing zones where the dimensions of the testing zones and the channels leading to them dictates the volume of sample in each reaction zone as taught by Bryan because Bryan teaches that with repeatable and reliable flow of liquid samples into the testing zones, different tests may be confidently applied to different volumes of sample according to the size of the volume as appropriate (Bryan; [0057]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., combined the test strip with the multiple reaction zones and channels of various sizes), and that in combination, each element merely would have performed the same function as it did separately (i.e., acquisition of sample and subsequent testing), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the test strip of reference Rush with the laminate structure with multiple testing zones and channels of various sizes of reference Bryan, since the result would have been predictable.
Regarding claim 10, Rush teaches the point of care cassette of claim 2. It is noted that claim 10 is being interpreted as being dependent on claim 2 instead of 1, because claim 2 refers to a test strip sample pad, see 112 rejection section supra. Rush does not teach wherein a test strip of the test strip sample pad includes built-in capillary tubes sized to transfer an amount of blood volume associated with an assay for a disease of interest.
In the analogous art of sampling plates that are used in conjunction with a measurement device, Bryan teaches a sample plate with testing zones where the dimensions control the volumes of the testing zones (Bryan; [0002], [0008]). 
Specifically, Bryan teaches where a sampling plate comprises a sample zone comprising at least two discreate/separate testing zones for receiving different respective volumes of the fluid sample (Bryan; [0011]). Figure 5 of Bryan shows a laminate structure 200 that forms part of the sampling plate seen in Figures 7, 8A-B, where there are five discrete testing zones: 21, 22, 23, 24, and 25 (Bryan; [0073], [0074]). [0083] recites “The invention enables one to create different heights of liquid (e.g. blood) sample on the same test strip, thereby allowing different measurements to take place simultaneously.” It is stated by [0074] states that each testing zone has a zone volume defined by a product of a respective zone base area common to all testing zones, and different respective zone heights. The heights of the testing zones and channels seen in Figure 5 are seen to be different from one another. [0075] of Bryan recites “To load and fill testing zones, the fluid blood sample 40 is placed initially in fluid communication with the sample loading port 29 and is drawn into the loading port by capillary action. Further capillary action draws the fluid 41 into a central distribution chamber 35 in fluid communication with each of the five testing zones and then into those five testing zones via a respective one of five fluid communication channels (30, 31, 32, 33, 34) linking the central distribution chamber to a respective one of the five testing zones.” It is understood that as capillary action draws fluid through the five fluid communication channels, the fluid communication channels can be defined as capillary tubes where the channels (capillary tubes) are sized to transfer an amount of blood volume. 
It would have been obvious to one skilled in the art to modify the test strip of Rush such that it has the five testing zones where the dimensions of the testing zones and the channels leading to them dictates the volume of sample in each reaction zone as taught by Bryan because Bryan teaches that with repeatable and reliable flow of liquid samples into the testing zones, different tests may be confidently applied to different volumes of sample according to the size of the volume as appropriate (Bryan; [0057]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., combined the test strip with the multiple reaction zones and channels), and that in combination, each element merely would have performed the same function as it did separately (i.e., acquisition of sample and subsequent testing), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the test strip of reference Rush with the laminate structure with multiple testing zones and channels of reference Bryan, since the result would have been predictable.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US-2010/0087754-A1) in view of Khan (US-2002/0072124-A1). 
Regarding claim 7, Rush teaches the point of care cassette of claim 1. Rush is silent with regards to specific material for the test strips, therefore, it would have been necessary and thus obvious to look to the prior art for conventional test strip materials. Khan provides this conventional teaching showing that it is known in the art to use paper. Therefore, it would have been obvious to one having ordinary skill in the art to make the test strips of Rush from paper motivated by the expectation of successfully practicing the invention of Khan.
[0017] of Khan describes that a test strip has a solid support that can be made of a variety of materials including paper. It is understood that the components of the test strip of Rush will therefore be made of paper. 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hughes (US-2017/0176410-A1) teaches a test strip for electrochemical testing of a blood analyte where a test strip can have 4, 3, 2, and 1 sample receiving ports, and in an alternative embodiment a single capillary channel can break into multiple capillary channels (Hughes; abstract, [0028]).
	Campbell (US-2001/0003918-A1) teaches a dip card for testing a fluid medium where there are capillary tubes that communicate between the exterior of the housing and opening or track, where it is seen in Figure 5 that there are multiple capillaries 28 that enable fluid to be drawn up to test strips 18 (Campbell; abstract, [0035]).  
	Pierce (US-2017/0231540-A1) teaches a blood sampler device that has a tip 107 that are segmented into six sections to provide for six capillary channels 109 to allow for a larger sample to be provided (Pierce; abstract, [0029]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796